1 Our job is to be the best Investor Presentation 2 This presentation contains “forward-looking statements” within the meaning ofthe federal securities laws. These statements reflect management’s current viewswith respect to future events and are subject to risk and uncertainties. We notethat a variety of factors and uncertainties could cause our actual results to differsignificantly from the results discussed in the forward-looking statements.Factors and uncertainties that might cause such differences include, but are notlimited to: general economic, market, or business conditions; the opportunities(or lack thereof) that may be presented to us and that we may pursue;fluctuations in costs and expenses including the costs of raw materials,purchased energy, and freight; changes in interest rates; current conditions infinancial markets could adversely affect our ability to finance our operations;demand for new housing; accuracy of accounting assumptions related toimpaired assets, pension and postretirement costs, contingency reserves, andincome taxes; competitive actions by other companies; changes in laws orregulations; our ability to execute certain strategic and business improvementinitiatives; the accuracy of certain judgments and estimates concerning theintegration of acquired operations; and other factors, many of which are beyondour control. This presentation includes non-GAAP financial measures.The requiredreconciliations to GAAP financial measures are included on our website,www.templeinland.com. Forward Looking Statements 3 Create Superior and Sustainable Value •Maximize ROI •Profitably grow our business 4 2009 First Nine Months Results •Corrugated Packaging –Record first nine months EBIT - $290 million –18.3% ROI •Building Products –Nine months EBITDA - $25 million –$16 million improvement from first ninemonths 5 •Corrugated Packaging •Building Products Business Description Financial Highlights ($ in Millions) 2004 2005 2006 2007 2008 Revenue $3,587 $3,723 $4,096 $3,850 $3,884 EBIT $134 $133 $331 $161 $111 Investment $2,370 $2,431 $2,620 $2,570 $2,484 ROI 5.7% 5.5% 12.6% 6.3% 4.5% EBITDA $340 $339 $542 $364 $317 Notes:Excludes 2004-2007 timber and timberland segment results. Temple-Inland 6 •7 mills - 3.9 million tons •63 converting facilities - 3.7 million tons •# 3 industry producer Business Highlights Financial Highlights ($ in Millions) 2003 2004 2005 2006 2007 2008 Revenue $2,700 $2,736 $2,825 $2,977 $3,044 $3,190 EBIT $18 $96 $120 $255 $287 $225 Investment $2,237 $2,042 $2,125 $2,039 $2,004 $1,990 ROI 0.8% 4.7% 5.6% 12.5% 14.3% 11.3% EBITDA $185 $255 $280 $408 $429 $371 Corrugated
